Citation Nr: 0428915	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 14, 1979 to 
December 31, 2000.


The current appeal arose from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The RO, in pertinent part, granted entitlement to service 
connection for hemorrhoids with assignment of a 
noncompensable evaluation effective January 1, 2001, the day 
following the date of separation from active service.

In August 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge via a video conference hearing 
with the RO in Des Moines, Iowa.  A transcript of his 
testimony has been associated with the claims file.


FINDINGS OF FACT

The probative and competent medical evidence of record shows 
that the veteran's hemorrhoid disability is productive of 
anal fissure and persistent bleeding.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 20 
percent for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran underwent a hemorrhoidal surgical procedure in August 
2000.

The veteran submitted a claim of entitlement to service 
connection for multiple disabilities on January 5, 2001.

VA conducted a general medical examination of the veteran in 
June 2001.  The examiner recorded that in August 2000 he had 
excision of thrombosed hemorrhoidal tissue.  A follow-up 
record showed a normal examination with healing ongoing and 
no active bleeding.  He continued to have bright red blood 
per rectum every third to fourth bowel movement.  A small 
amount of blood turned water slightly pink and streaked 
toilet paper.  He also had a small amount of blood on his 
underwear at times.  

On examination no hemorrhoids, fissures or skin tags were 
found.  The anal sphincter was within normal limits.  
Laboratory studies disclosed hemoglobin was 15.3 grams per 
deciliter (g/dl) within the normal range of 12.5 to 17 g/dl.  
Hematocrit was 43.3% within the normal 37% to 50%.  

Associated with the claims file is a substantial quantity of 
VA outpatient treatment reports dated during the last several 
years including numerous references to ongoing rectal 
bleeding and pain.

VA conducted a medical examination of the veteran in May 
2002.  The examiner recorded that the veteran had been seen 
in the general surgery clinic in December 2001 for evaluation 
of rectal bleeding and had a colonoscopy in early February 
2002.  Rectal examination and digital rectal examination 
(DRE) revealed evidence suggestive of a prior midline anal 
fissure which was now healed.  DRE was unremarkable.  
Anoscopy revealed no anal lesions.  Colonoscopy revealed no 
neoplasm, polyps, bleeding sites, or other lesions.  

In mid-February 2002 the veteran was seen in the emergency 
room with complaint of hemorrhoidal pain.  At that time there 
was a large thrombotic external hemorrhoid at 9 o'clock 
without evidence of infection, inflammation, or bleeding.  It 
was treated with incisional exetration of the hemorrhoid 
thrombus under local anesthesia.  The veteran stated that he 
had had hemorrhoids cut twice while in service.  


On examination there were no hemorrhoids, fissures, or skin 
tags.  The anal sphincter was within normal limits.  The 
rectal vault walls were smooth without palpable hemorrhoids.  
There was evidence of a healed midline anal fissure.  
Hemoglobin was 15.3 g/dl and hematocrit was 43.7%.  The 
examination diagnoses were anal fissure, healed; hemorrhoids, 
recurrent, as likely as not secondary to recurrent 
hemorrhoids and probable excoriation due to hard stool 
secondary to pain medications, fair control with stool 
softener.

Additional VA outpatient treatment reports more recently 
dated show that the veteran was reported to have been seen 
periodically for recent increase of rectal bleeding due to 
hemorrhoids.  He was recommended for surgical consultation.  
He was noted to use colace and Metamucil.  A limited 
examination revealed no fissure or prolapsed hemorrhoid but 
he was significantly tender on examination.  He was scheduled 
for a full examination under anesthesia.

An April 2003 VA clinical record shows a pertinent finding of 
rectal bleeding likely secondary to constipating drugs.  A 
July 2003 VA outpatient treatment report shows the veteran 
complained of blood streaked bowel movements.

A September 2003 anal/rectal examination under anesthesia 
report shows the preoperative diagnosis was painful rectal 
bleeding.  The veteran presented with complaints of painful 
bloody bowel movements.  He described the problem as ongoing 
for some time.  Bowel movements were usually painful, 
associated with streaking bright blood on the surface of the 
stool.  He complained of a sensation of incomplete evacuation 
with burning for hours after a bowel movement.  Examination 
in the surgery clinic was suboptimal due to exquisite 
tenderness, and the veteran agreed to anal/rectal examination 
under anesthesia.

With the veteran under anesthesia a thorough DRE was 
performed.  The rectal vault was found to be without any 
significant masses or palpable lesions.  Rectal tone was 
entirely within normal limits and there was no gross blood 
within the rectal vault itself.  A brief inspection of the 
external anal canal revealed a healing midline anal fissure 
anteriorly that was not actively bleeding.  Otherwise, there 
was no evidence of fissures or external hemorrhoids on 
external examination.  

Using the anoscope, the internal anal canal was thoroughly 
visualized.  There were no internal hemorrhoids present that 
could be visualized.  There was no other anal pathology.  The 
examination finding was anterior anal fissure in the midline.

A September 2003 VA medical treatment report shows the 
veteran had a history of rectal bleeding, hemorrhoids, and 
fissure.

In August 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge via a video conference hearing 
with the RO in Des Moines, Iowa.  A transcript of his 
testimony has been associated with the claims file.  He 
testified as to ongoing rectal bleeding with about every 
other bowel movement.  He stated this was happening because 
of medications he was taking for his back and migraines.  
Bowel movements were said to be painful when stools were 
hard.  He was using over the counter medication for 
symptomatic relief.  

Service connection has been granted for postoperative 
residuals of lumbosacral disc syndrome, rated as 60 percent 
disabling; migraine headaches, rated as 50 percent disabling; 
major depressive disorder associated with postoperative 
residuals of lumbosacral disc syndrome, rated as 50 percent 
disabling; tinnitus, rated as 10 percent disabling; tender 
scar from cyst removal on upper back, rated as 10 percent 
disabling; gout of the big right toe, rated as 
noncompensable; hemorrhoids, rated as noncompensable; and 
erectile dysfunction associated with postoperative residuals 
of lumbosacral disc syndrome, rated as noncompensable.  The 
combined schedular evaluation is 90 percent.  Entitlement has 
been established to special monthly compensation for loss of 
use of a creative organ.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  

However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A noncompensable evaluation may be assigned for mild or 
moderate external or internal hemorrhoids.  A 10 percent 
evaluation may be assigned for external or internal 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation may be assigned for external or 
internal hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114; 
Diagnostic Code 7336 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2004).


Analysis

Preliminary Matters:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
January 2001 claim appeared substantially complete on its 
face.  The veteran has clearly identified the disability in 
question and the benefit sought.  Further, he referenced the 
bases for the claim.  He essentially is claiming an initial 
compensable evaluation for hemorrhoids.

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the September 2001 rating decision, 
and December 2002 statement of the case.  In the May 2001 
letter the RO explained the provisions of the VCAA.  
In the December 2002 statement of the case, the RO provided 
the full criteria of the VCAA and made it clear that it had 
applied them to the veteran's claim.

The May 2001 letter specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the service medical and post service VA outpatient medical 
records.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the May 2001 letter from the RO and the 
December 2002 statement of the case, the veteran was clearly 
advised as to which portion of evidence is to be provided by 
him and which portion is to be provided by VA.  That 
requirement of VA has been satisfied, and there is no 
additional evidence that needs to be provided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a previous decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the May 2001 letter from 
the RO.  

The initial letter in May 2001 did indicate that the veteran 
should respond within 60 days; however, the actual denial was 
not issued until September 2001.  Nonetheless, the veteran 
did receive a de novo review of his claim in December 2002.  
He was again notified of the provisions of the VCAA in the 
December 2002 statement of the case.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had 
sufficient time to respond to VCAA notices, and that he has 
given no indication of additional evidence that has not been 
obtained, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, (codified at 38 U.S.C. § 
5103(b)).  

As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded VA examinations on 
two occasions during the course of his claim.  Accordingly, 
additional examination of the veteran or another medical 
opinion is not warranted.  


The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  He was afforded the 
opportunity to provide oral testimony before the undersigned 
Veterans Law Judge in August 2004, and his testimony has been 
associated with the claims file.

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 1112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was after March 2001, when the veteran was notified 
of the VCAA.  Accordingly, there has been no procedural 
violation of Pelegrini, supra.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  





This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.   The May 2001 notice in essence invited the veteran 
to submit any evidence he had regarding the matter at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Initial Increased Evaluation

The RO granted entitlement to service connection for 
hemorrhoids with assignment of a noncompensable evaluation 
effective the day following the date of the veteran's 
separation from active service.  The veteran argues that his 
hemorrhoids are far more disabling than the granted 
noncompensable evaluation suggests.  The Board is in full 
agreement with the veteran.


In this regard, the Board notes that the veteran's clinical 
picture reflects a cycle of recurrent and persistent rectal 
bleeding during painful defecations which, according to the 
veteran is far too often.  His medications prescribed for his 
service-connected disabilities do not permit any meaningful 
relief from recurrent hemorrhoidal activity.  He must use 
over the counter medication to minimize the symptomatic 
disabling manifestations of his hemorrhoidal activity.

The current noncompensable evaluation contemplates only mild 
or moderate internal or external hemorrhoids.  The next 
higher evaluation of 10 percent contemplates large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue.  The maximum schedular evaluation of 20 percent 
requires persistent bleeding and with secondary anemia or 
with fissures.  It is the maximum schedular evaluation of 20 
percent that the Board  feels best reflects the veteran's 
disability severity.

The record clearly shows that the veteran recently underwent 
surgery for a large thrombotic hemorrhoid which would have 
warranted a 10 percent evaluation. However, the record shows 
that persistent bleeding has been a clinical feature of his 
disability from the beginning.  His service-connected 
disability medication aggravates the clinical picture since 
defecation is made worse due to constipation.  The record 
shows that the veteran was found to have a nonhealed fissure.  

Accordingly, the Board finds that with persistent bleeding 
and fissure the veteran satisfies the requirements for the 
maximum 20 percent evaluation under diagnostic code 7336 for 
his hemorrhoids.  Any question as to which evaluation would 
more properly reflect the level of severity of his 
hemorrhoids requires assignment of the higher of the two 
evaluations.  This has been done in the veteran's case in 
addition to the resolution of all reasonable doubt in his 
favor.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2004).  

The Board is of the opinion that the 20 percent evaluation 
should be effective from the date of the grant of service 
connection, January 1, 2001, thereby precluding any need for 
assignment of staged ratings.  See Fenderson, supra.


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  


As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his hemorrhoids.  No evidentiary basis 
has been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an initial compensable evaluation of 20 
percent for hemorrhoids is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



